 Case 19-10562           Doc 146     Filed 06/20/19 Entered 06/20/19 16:52:15            Desc Main
                                      Document     Page 1 of 9


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                               )   Chapter 11
                                                     )
BCause Mining LLC, et al.                            )   Case No. 19-10562
                                                     )
                          Debtors.                   )   Honorable Janet S. Baer
                                                     )

                            PARTIES’ JOINT PRETRIAL STATEMENT

         Pursuant to this Court’s order dated June 7, 2019 [D.I. 126], counsel for the above-

captioned debtors and debtors in possession, WESCO Distribution, Inc. (“WESCO”), and the

Official Committee of Unsecured Creditors (the “Committee”), hereby submit their Joint Pretrial

Statement. The parties expressly reserve their rights to raise any factual or legal issues germane

to this case after any rulings are issued by this Court. The parties also reserve their right to use

exhibits and call witnesses not identified herein if required for rebuttal, impeachment or

illustration.

I.       List of Witnesses Expected to Testify

         For Debtors:

              1.   Thomas Flake

              2.   Michael Adolphi

              3.   Any witnesses disclosed by WESCO Distribution, Inc., as upon cross-
                   examination;

              4.   The Debtors reserve the right to call any witness identified by any other party in
                   this case;

              5.   Rebuttal witnesses to any fact witnesses disclosed or called by any other party.

         For WESCO:

              1. Thomas Flake.


{8149330: }
 Case 19-10562          Doc 146     Filed 06/20/19 Entered 06/20/19 16:52:15           Desc Main
                                     Document     Page 2 of 9


              2. Frederick Grede.

              3. Carl Lane, in his capacity as an expert witness.

              4. Any witnesses disclosed by BCause Mining LLC and BCause LLC, as upon
                 cross-examination.

              5. Any witnesses disclosed by the Official Committee of Unsecured Creditors, as
                 upon cross-examination.

              6. Any witnesses disclosed by BMG Operations, Inc., as upon cross-examination.

              7. WESCO reserves the right to call any witness identified by any other party in this
                 case. WESCO also reserves the right to add additional witnesses upon notice to
                 the Court and the other parties.

         Rebuttal witnesses to any fact witnesses disclosed or called by any other party,

         For Committee: The Committee filed a joinder to the Debtors’ and WESCO’s exhibit and

witness lists; therefore, there are no additional exhibits or witnesses to identify.

II.      List of Exhibits

         For Debtors:

              1. BCause Business Plan dated 6/17/19, as updated June 16, 2019

              2. BCause Mining, LLC Bankruptcy Schedules and Statement of Financial Affairs

              3. BCause LLC Bankruptcy Schedules and Statement of Financial Affairs

              4. BCause Profit and Loss by Class January – December 2018

              5. BCause Profit and Loss by Class January – March 2019

              6. BCause “Hosting” Agreements

              7. Spreadsheet of Historical Price of Bitcoin

              8. BCause LLC and BCause Mining Operating Agreements with signature pages




{8149330: }                                        2
 Case 19-10562         Doc 146      Filed 06/20/19 Entered 06/20/19 16:52:15         Desc Main
                                     Document     Page 3 of 9


              9. BTC USC Advanced Charting – Bitcoin UST Wall Street Journal

              10. Wall Street Journal Bitcoin Price Charting from 12/1/17 – 6/5/19

              11. Graph of Bitcoin Simple Moving Average

         For WESCO:

              1. BCause Business Plan dated 6/17/19

              2. BCause Business Plan dated 6/5/19

              3. 4/24/19 Dawn Chapman Email

              4. 6/4/19 Dawn Chapman Email

              5. BCause Secure Business Plan

              6. Coindesk Article

              7. Nasdaq Proof of Claim

              8. SBI Hosting Agreement

              9. St. Bitts Hosting Agreement

              10. BMG Hosting Agreement

              11. BCause Balance Sheet as of March 31, 2019

              12. WESCO Distribution, Inc. Proof of Claim, Addendum and Exhibits (as filed in
                  BCause LLC, Case No. 19-10731)

              13. WESCO Distribution, Inc. Proof of Claim, Addendum and Exhibits (as filed in
                  BCause LLC, Case No. 19-10562)

              14.   WESCO Distribution, Inc.’s Garnishment Summons on Lakeside Bank

              15.   WESCO Distribution, Inc.’s Proofs of Service on Lakeside Bank




{8149330: }                                        3
 Case 19-10562         Doc 146     Filed 06/20/19 Entered 06/20/19 16:52:15            Desc Main
                                    Document     Page 4 of 9


              16.   Holding and Mining 13-week Budget Through September 9, 2016

              17.   BCause Spot Exchange Financial Projections (Excel version 28)

              18.   Declaration of Carl S. Lane

              19.   BFPE Fire Suppression System Contract

         For Committee: The Committee filed a joinder to the Debtors’ and WESCO’s exhibit and

witness lists; therefore, there are no additional exhibits or witnesses to identify.

         The parties reserve the right to introduce and/or use any exhibits identified, marked,

and/or introduced by any of the other parties in this action. The parties also reserve the right to

supplement and/or amend their exhibit lists prior to or during trial, including to identify any

rebuttal exhibits or additional exhibits made necessary as a result of witnesses and/or exhibits

identified, introduced, or used by any of the other parties in this action.


June 20, 2019                               /s/ David A. Agay
                                            David A. Agay (ARDC No. 6244314)
                                            Shara Cornell (ARDC No. 6319099)
                                            McDONALD HOPKINS LLC
                                            300 North LaSalle Street, Suite 1400
                                            Chicago, Illinois 60654
                                            Telephone: (312) 280-0111
                                            Facsimile: (312) 280-8232
                                            dagay@mcdonaldhopkins.com
                                            scornell@mcdonaldhopkins.com

                                            -and-

                                            Maria G. Carr (OH 0092412) (admitted pro hac vice)
                                            McDONALD HOPKINS LLC
                                            600 Superior Avenue, E., Suite 2100
                                            Cleveland, OH 44114
                                            Telephone: (216) 348-5400
                                            Facsimile: (216) 348-5474
                                            mcarr@mcdonaldhopkins.com

                                            Counsel for WESCO Distribution, Inc.




{8149330: }                                         4
 Case 19-10562   Doc 146   Filed 06/20/19 Entered 06/20/19 16:52:15     Desc Main
                            Document     Page 5 of 9



                                  -and-

                                  Scott R Clar
                                  Jeffrey C. Dan
                                  Crane, Simon, Clar & Dan
                                  135 S LaSalle Suite 3705
                                  Chicago, IL 60603
                                  312 641-6777
                                  Fax : 312 641-7114
                                  Email: sclar@cranesimon.com
                                  Email: jdan@cranesimon.com

                                  Counsel for BCause Mining LLC and BCause LLC

                                  -and-

                                  Shelly A. DeRousse
                                  Devon J. Eggert
                                  Elizabeth L. Janczak
                                  311 South Wacker Drive, Suite 3000
                                  Chicago, IL 60606
                                  sderousse@freeborn.com
                                  deggert@freeborn.com
                                  ejanczak@freeborn.com

                                  Counsel for the Official Committee of Unsecured
                                  Creditors of BCause Mining LLC and BCause LLC




{8149330: }                               5
 Case 19-10562      Doc 146     Filed 06/20/19 Entered 06/20/19 16:52:15          Desc Main
                                 Document     Page 6 of 9


                               CERTIFICATE OF SERVICE

        I, David A. Agay, hereby certify that on June 20, 2019, I caused a true and correct copy
of the forgoing Parties’ Joint Pretrial Statement to be served via the CM/ECF system or U.S.
mail on the following interested parties:

Via ECF:

David A Agay on behalf of Creditor Wesco Distribution, Inc.
dagay@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com

Sarah K Angelino on behalf of Creditor Hoffland Properties, Inc.
sangelino@schiffhardin.com, edocket@schiffhardin.com

Jamie L Burns on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
jburns@lplegal.com, rwilliamson@lplegal.com;ikropiewnicka@lplegal.com

Maria G Carr on behalf of Creditor Wesco Distribution, Inc.
mcarr@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com

Scott R Clar on behalf of Debtor 1 BCause LLC and BCause Mining LLC a Virginia limited
liability company
sclar@cranesimon.com, mjoberhausen@cranesimon.com;asimon@cranesimon.com

Shara C Cornell on behalf of Creditor Wesco Distribution, Inc.
scornell@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;lburrell@mcdonaldhopkins.com

Jeffrey C Dan on behalf of Debtor 1 BCause LLC and BCause Mining LLC, a Virginia limited
liability company
jdan@cranesimon.com, sclar@cranesimon.com;mjoberhausen@cranesimon.com

Shelly A. DeRousse on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
sderousse@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Devon J. Eggert on behalf of Creditor Committee Official Committee Of Unsecured Creditors
deggert@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Elizabeth L. Janczak on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
ejanczak@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Marc Ira Fenton on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
mfenton@lplegal.com, skiolbasa@lplegal.com;ikropiewnicka@lplegal.com



{8149330: }                                    6
 Case 19-10562      Doc 146    Filed 06/20/19 Entered 06/20/19 16:52:15            Desc Main
                                Document     Page 7 of 9



J Mark Fisher on behalf of Creditor Hoffland Properties, Inc
mfisher@schiffhardin.com, edocket@schiffhardin.com;sricciardi@schiffhardin.com

Jennifer M McLemore on behalf of Creditor BMG Operations Ltd.
jmclemore@williamsmullen.com, avaughn@williamsmullen.com

Christina Sanfelippo on behalf of Creditor BMG Operations Ltd.
csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com

Brian L Shaw on behalf of Creditor BMG Operations Ltd.
bshaw@foxrothschild.com, cknez@foxrothschild.com

Arthur G Simon on behalf of Debtor 1 BCause LLC and BCause Mining LLC, a Virginia limited
liability company
asimon@cranesimon.com, sclar@cranesimon.com;slydon@cranesimon.com

Jason M Torf on behalf of Creditor Virginia Electric and Power Company d/b/a Dominion
Energy Virginia
jason.torf@icemiller.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov


Via Regular Mail                               Capital Counsel, L.L.C.
                                               700 13th Street, NW, 2nd Floor
Paul Bozych                                    Washington, DC 20005
Nielsen, Zehe & Antas, P.C.
Wesco Distribution, Inc.                       Century Link
                                               1025 Eldorado Blvd.
55 W. Monroe St., Ste. 1800                    Broomfield, CO 80021
Chicago, IL 60603
                                               Ciniva, LLC
Seth A. Robbins                                251 Granby Street
Robbins Law Group                              Norfolk, VA 23510
1100 N. Glebe Rd., Ste. 1010
Arlington, VA 22201                            Crystal Clear Communications
                                               3180 N. Lake Shore Drive, #20C Chicago, IL
                                               60657
AlphaCraft Technologies, LLC
601 Railroad Ave.                              FIS Systems International LLC 601
South Boston, VA 24592                         Riverside Ave.
                                               Jacksonville, FL 32204
Matthew B. Kirsner
Eckert Seamans                                 Jones, Madden & Council, PLC
                                               5029 Corporate Woods Drive, #190 Virginia
919 East Main St., Ste. 1300                   Beach, VA 23462
Richmond, VA 23219



{8149330: }                                   7
 Case 19-10562      Doc 146       Filed 06/20/19 Entered 06/20/19 16:52:15      Desc Main
                                   Document     Page 8 of 9


Abacus Solutions, LLC                          Katten Munchin Rosenman LLP
1190 Kennestone Circle NW, #120                525 W. Monroe St.
 Newborn, GA 30056                             Chicago, IL 60661

                                               LeClairRyan
Amazon Web Services, Inc.                      4405 Cox Road, #200
410 Terry Avenue North                         Glen Allen, VA 23060
Seattle, WA 98109-5210
                                               Nasdaq
Brian Sayler                                   One Liberty Plaza, 50th Floor
48 Bensam Place                                New York, NY 10006
Haledon, NJ 07508                              Paychex of New York LLC 8215 Forest
                                               Point Blvd., #150 Charlotte, NC 28273
Alison Zizzo                                   Adam.bleifeld@softvision.com
Midgett-Pret-Olansen
2901 S. Lynnhaven Rd., Ste. 120                Endurance IT Services, LLC
Virginia Beach, VA 23452                       295 Bendix Road, #300
                                               Virginia Beach, VA 23452
Gaylene Watson
Dominion Energy Virginia                       BitGo, Inc.
2700 Cromwell Drive                            2443 Ash Street
Norfolk, VA. 23509                             Palo Alto, CA 94306
Kristopher C. Russell
                                               HK Cryptocurrency Mining LLC
Key Account Manager                            470 Park Avenue South
Customer Service and Strategic Partnerships    New York, NY 10016
Dominion Energy Virginia
2700 Cromwell Drive                            US Customs & Border Protection
Norfolk, VA 23509                              6650 Telecom Drive, #100
                                               6650 Telecom Drive, #100
BMG Operations Ltd.                            Indianapolis, IN 46278
44 Church Street
                                               CSC
St. John's, Antigua                            3462 Solution Center
                                               Chicago, IL 60677-3004
Amazon Web Services, Inc.
410 Terry Avenue North                         AlphaCraft Technologies, LLC
Seattle, WA 98109-5210                         601 Railroad Ave.
                                               South Boston, VA 24592
EF Fallon, Kevin
                                               Pro Window, Inc.
2800 252nd Ave.                                Attn: Justice White, Mgr.
Salem, WI 53168                                1604 Virginia Beach Blvd.
                                               Virginia Beach, VA 23452
Silbar Security Corporation
1508 Technology Drive, #101                    Matthew B. Kirsner
Chesapeake, VA 23320                           Eckert Seamans
                                               919 East Main St., Ste. 1300
Solutrix                                       Richmond, VA 23219
5469 Greenwich Road
Virginia Beach, VA 23462                       BFPE International


{8149330: }                                   8
 Case 19-10562      Doc 146     Filed 06/20/19 Entered 06/20/19 16:52:15      Desc Main
                                 Document     Page 9 of 9


                                             PO Box 791045
Inate One LLC                                Baltimore, MD 21279-1045
1083 Independence Blvd., #206
Virginia Beach, VA 23455                     Bay Technologies
                                             4501 Bainbridge Blvd., #200
Zhouyang (Mason) Song                        Chesapeake, VA 23320
2930 Barnard Street, #7204
San Diego, CA 92110                          CB Critical Systems
                                             Attn: Gregory Crone
Tradehelm, Inc.                              11816 Mason Park Way
27 N. Wacker Dr., 103                        Glen Allen, VA 23059
Chicago, IL 60606
                                             Professional Heating & Cooling, Inc.
Endurance IT Services, LLC                   3306 Arizona Avenue
295 Bendix Road, #300                        Norfolk, VA 23513
Virginia Beach, VA 23452
                                             United HealthCare
                                             PO Box 94107
                                             Palatine, IL 60094

                                             /s/ David A. Agay




{8149330: }                                 9
